Case 1:20-cv-01905-JEJ Document 30-6 Filed 11/05/20 Page 1 of 48




             EXHIBIT 6
Case 1:20-cv-01905-JEJ Document 30-6
                                21-1 Filed 11/05/20
                                           10/19/20 Page 2
                                                         8 of 48
                                                              54




                                   « the Co,,,
                                                 o.
                                                  50
                      &                            £
                     §
                     O
                     0>
                          4
                                                      :

                    cr>
                                    Tt — J\



                               yw-'
                              />
                               ^sylvatv^




               THE ADMINISTRATION OF
                VOTER REGISTRATION IN
                          PENNSYLVANIA




    2019 REPORT TO THE GENERAL ASSEMBLY

         PENNSYLVANIA DEPARTMENT OF STATE


                                   JUNE 2020




                                    Tom Wolf
                                     Governor


                              Kathy Boockvar
                    Secretary of the Commonwealth
  Case 1:20-cv-01905-JEJ Document 30-6
                                  21-1 Filed 11/05/20
                                             10/19/20 Page 3
                                                           9 of 48
                                                                54




                                       June 30, 2020



Dear Members of the General Assembly:


As Secretaiy of the Commonwealth, I am pleased to report to you on the administration
of voter registration in Pennsylvania for calendar year 2019. I trust you will find this
report useful.


Voter registration in Pennsylvania is a joint state-county effort. During 2019, the
Department of State (Department) continued its partnership with the state's 67 county
election boards and voter registration commissions. The Department collaborates with
the commonwealth agencies designated under the National Voter Registration Act of
1993 (NVRA) to administer voter registration programs. The Department supports the
agencies by providing needed supplies and conducting training sessions and
informational meetings.


The Statewide Uniform Registry of Electors (SURE) system, implemented in
Pennsylvania through Act 3 of 2002, is the bedrock of Pennsylvania's voter registration
system. As of December 31, 2019, there were approximately 8.55 million registered
voters in Pennsylvania.


The Department remains committed to fulfilling its responsibilities under the Help
America Vote Act of 2002. The Department will strive to promote voter registration and
civic engagement through its outreach efforts across the Commonwealth.

If you have questions about this report, please contact the Bureau of Elections and
Notaries at (717) 525-5011.


                                       Sincerely,




                                      Kathy Boockvar
                                       Secretary of the Commonwealth
             Case
             Case1:20-cv-01905-JEJ
                  1:20-cv-01905-JEJ Document
                                    Document21-1
                                             30-6 Filed
                                                  Filed10/19/20
                                                        11/05/20 Page
                                                                 Page10
                                                                      4 of
                                                                        of48
                                                                           54




Contents

  Voter Registration Statistics                                                                          1

     Total Voter Registration by Party                                                                   1

     Total Voter Registration by Party, Five-Year Trend                                                  2

  Areas of Growth and Decline                                                                            3

     Top Five Counties with Highest Overall Registration Growth and Highest Overall Decline Since 2018   3

     Top Five Counties with Highest Overall Registration Growth and Highest Overall Decline Since 2015   4

   List Maintenance Activities                                                                           4

       2019 List Maintenance Summary                                                                     5

       2019 Voter Responses to 158,956 Five-Year Notices Sent by Counties                                5

     2019 Voter Responses to 183,038 NCOA Notices Sent by Counties                                       6

        2019 Voter Responses to 460,574 PennDOT Change of Address Applications                           7

       Voter Registration Cancellations                                                                  7

   National Voter Registration Act (NVRA)                                                                10

     Total Agency Registrations                                                                          10

       Total Agency Voter Registration from 2015 and 2019                                                12

     Total Agency Voter Registration through Online Services (1.1.2019 - 12.31.2019)                     13

     Pennsylvania Department of Transportation                                                           13

       Application Process to Register to Vote at a PennDOT Center                                       13

   Online Voter Registration                                                                             14

        Online Voter Registration v. Web API and Paper Registration (1.1.2019 - 12.31.2019)              15

        Demographics of Voter Registration (1.1.2019 - 12.31.2019)                                       16

   Voter Hall of Fame                                                                                    16

   Statewide Uniform Registry of Electors (SURE)                                                         17

     SURE Applications                                                                                   17

        SURE Voter Registration (SURE VR)                                                                17

        SURE Portals                                                                                     17

   Annual Report Data Appendices                                                                         19
               Case
               Case1:20-cv-01905-JEJ
                    1:20-cv-01905-JEJ Document
                                      Document21-1
                                               30-6 Filed
                                                    Filed10/19/20
                                                          11/05/20 Page
                                                                   Page11
                                                                        5 of
                                                                          of48
                                                                             54

                 The Administration of Voter Registration in Pennsylvania - 2019 Report to the General Assembly




In 2019 the Department of State (Department) worked closely with the public, each of the 67 county voter registration
offices, Commonwealth agencies designated with voter registration responsibilities, and voter registration advocacy
groups. This report represents a summary of statistics and initiatives that support voter registration administration in
Pennsylvania. The most significant initiative during 2019 was preparing for 2020 implementation of Act 77 of 2019 1
which included expanded options for voting by mail-in ballot and shifted the voter registration deadline from 30 days
out to 15 days out in Pennsylvania.


All 2019 data referenced in this report are available in their entirety within the "Annual Report Data" section starting on
page 20 of this report. Data from previous years can be found in the respective annual reports, which are available
online at www.dos.pa.gov.


Voter Registration Statistics

Through the Statewide Uniform Registry of Electors (SURE) system, the Department maintains a complete list of all
registered voters in the Commonwealth. As of December 2019, there were 8,549,062 registered voters. This was an
overall increase of 14 voters (0.00%) since December 2018, and an overall increase of 450,758 voters (5.27%) since
December 2015.



Total Voter Registration by Party

 Affiliation                 2019 Registrants              Change Since 2015           % Change Since 2015

 Democratic                 4,062,752                      +85,779                     +2.10%

 Republican                  3,254,822                     +258,705                    +7.95%

 Other/No Affiliation        1,231,488                     +106,274                    +8.72%

 Total Registration          8,549,062                     +450,758                    +5.27%




                                                      [intentionally left blank]




    1 Governor Wolf signed Act 77 of 2019 on October 31, 2019.
                                                                  1
              Case
              Case1:20-cv-01905-JEJ
                   1:20-cv-01905-JEJ Document
                                     Document21-1
                                              30-6 Filed
                                                   Filed10/19/20
                                                         11/05/20 Page
                                                                  Page12
                                                                       6 of
                                                                         of48
                                                                            54

                   The Administration of Voter Registration in Pennsylvania - 2019 Report to the General Assembly




Total Voter Registration by Party, Five-Year Trend




             9,000,000


             8,000,000


             7,000,000


             6,000,000


             5,000,000


             4,000,000


             3,000,000


             2,000,000


             1,000,000



                                  2015                 2016                 2017                2018                  2019

     Other/No Affiliation       1,125,214            1,193,210           1,181,932           1,219,220              1,231,488

     Republicans                2,996,117           3,280,202            3,222,286           3,254,206              3,254,822

     Democrats                  3,976,973           4,172,826            4,030,797           4,075,622              4,062,752




                                                        [intentionally left blank]




                                                                    2
            Case
            Case1:20-cv-01905-JEJ
                 1:20-cv-01905-JEJ Document
                                   Document21-1
                                            30-6 Filed
                                                 Filed10/19/20
                                                       11/05/20 Page
                                                                Page13
                                                                     7 of
                                                                       of48
                                                                          54

                  The Administration of Voter Registration in Pennsylvania - 2019 Report to the General Assembly




Areas of Growth and Decline


Top Five Counties with Highest Overall Registration Growth and Highest Overall Decline Since 2018




                                                                             &
                                £                              &
                                                                                                                       &
                            A
                                y
                                            &                 #                     </        ^         A          A
                                                                                                                   &
                                                                                                                       $         A-
              <<y          S>
                                       A>
                                      <c         /       CT
                                                                       _<?
                                                                                                    R                        A
                                                                                                                              O^
 4.00%
          3.19%

                       2.31%        2.26%       20g%   2 03%




          I I I I I
 2.00%


                                                                   0.30%

 0.00%




 -2.00%

                                                                             -2.32%
                                                                                          I
                                                                                         -2.43%
                                                                                                  -2.74%

 -4.00%
                                                                                                            -4.09%



 -6.00%



                                                                                                                           -6.84%

 -8.00%




                                                       [intentionally left blank]




                                                                   3
               Case
               Case1:20-cv-01905-JEJ
                    1:20-cv-01905-JEJ Document
                                      Document21-1
                                               30-6 Filed
                                                    Filed10/19/20
                                                          11/05/20 Page
                                                                   Page14
                                                                        8 of
                                                                          of48
                                                                             54

                 The Administration of Voter Registration in Pennsylvania - 2019 Report to the General Assembly




Top Five Counties with Highest Overall Registration Growth and Highest Overall Decline Since 2015

                                                                                    eN
                                       A                   A
                         >r        A
                                                          A
                                                                                               8,                                     .-8-
                                 .\x
                                                     iO
                                                     s
                                                         A
                                                                  A                       A^
                                                                                                     <3^              !?•
                                                                               &                     #               JO
                   c
                    v>
                                           cT                    <r                      <<^        *      G^
      20.00%




                14.15%
      15.00%
                          12.08%
                                       11.51%   n.19%
                                                               10.15%
      10.00%




       5.00%                                                                3.30%




       0.00%




      -5.00%
                                                                                                    AA I I        -6.61%

     -10.00%


                                                                                                                            -11.83%
     -15.00%




List Maintenance Activities

In 2019, counties performed regular list maintenance activities within the SURE system, which include the removal of
deceased voters and voters who have confirmed that they moved outside of the county in which they were registered.
Counties send five-year notices to registrants who have not voted or otherwise updated their voter registration in the
last five years, as well as send notices to voters identified by the United States Postal Service (USPS) as having submitted
a change of address to the Postal Service. During 2019, counties sent 158,956 five-year notices and 160,826 address
verification notices.


Also, as part of the list maintenance process, county elections officials mail notices to voters who may have moved using
information by the USPS through its National Change of Address (NCOA) program. The notices provide an opportunity
for the voter to confirm their address or to send an update to county officials. In 2019, 183,038 notices were mailed to
voters to confirm or update their address.


Additionally, 461,080 registered voters who moved were identified by PennDOT when they changed their address with
PennDOT. PennDOT sends these address changes to the Department, which forwards them to the counties to update
their records. As a result of these combined list maintenance activities, 807,531 voter registrations were marked
"inactive" and 375,928 were cancelled in 2019. A voter is only cancelled after a notice asking them to confirm their
address has been sent to them, they have been placed in inactive status, and they do not vote or otherwise contact the
county for two federal general elections after receiving the notice.

                                                                        4
           Case
           Case1:20-cv-01905-JEJ
                1:20-cv-01905-JEJ Document
                                  Document21-1
                                           30-6 Filed
                                                Filed10/19/20
                                                      11/05/20 Page
                                                               Page15
                                                                    9 of
                                                                      of48
                                                                         54

             The Administration of Voter Registration in Pennsylvania - 2019 Report to the General Assembly




2019 List Maintenance Summary

2019 Voter Responses to 158,956 Five-Year Notices Sent by Counties

                                          2019 Five-Year IMotice Summary
                     18,000

                     16,000

                     14,000

                     12,000

                     10,000

                      8,000

                      6,000

                      4,000

                      2,000



                                  Voted      Responded (No    Responded       Re-Registered   Cancelled Re
                                                 Move)       (Moved within   within County     Registered
                                                                  County)




                                                 [intentionally left blank]




                                                              5
           Case 1:20-cv-01905-JEJ Document 30-6
                                           21-1 Filed 11/05/20
                                                      10/19/20 Page 10
                                                                    16 of 48
                                                                          54

             The Administration of Voter Registration in Pennsylvania - 2019 Report to the General Assembly




2019 Voter Responses to 183,038 NCOA Notices Sent by Counties


                                             2019 NCOA Notice Summary

                   140,000


                   120,000


                   100,000


                    80,000


                    60,000


                    40,000


                     20,000




                               Returned By     Returned By   Marked Inactive Cancelled Out OfCancelled Out Of
                                Individual     Post Office                       County           State




                                                  [intentionally left blank]




                                                               6
               Case 1:20-cv-01905-JEJ Document 30-6
                                               21-1 Filed 11/05/20
                                                          10/19/20 Page 11
                                                                        17 of 48
                                                                              54

                  The Administration of Voter Registration in Pennsylvania - 2019 Report to the General Assembly




2019 Voter Responses to 460,574 PennDOT Change of Address Applications



                                           2019 PennDOT Change of Address Summary
           400,000




           350,000




           300,000




           250,000




           200,000




           150,000




           100,000




            50,000




                                       Moved Within County                                   Moved Out of County



Voter Registration Cancellations

During 2019, the Department recorded 377,900 voter registration cancellations. When a voter registration is cancelled,
the record is tagged in the SURE system to identify the reason for cancellation. The SURE system allows counties to track
the reason for cancellation based on 14 different classifications as set forth in the chart below.


Voters are marked as inactive if they do not respond to a county mailing asking them to confirm their residence. Voters
may be sent the mailings based on data the county receives under the NCOA program or when the voter fails to vote for
five years. See 25 Pa. C.S. §§ 1901(b)(1), 1901(b)(3), 1901(c). All other voters are listed as "active."


    * Prior to the 2014 Annual Report, PennDOT application source codes were included in a generic "Other Means" category.




                                                                       7
      Case 1:20-cv-01905-JEJ Document 30-6
                                      21-1 Filed 11/05/20
                                                 10/19/20 Page 12
                                                               18 of 48
                                                                     54

          The Administration of Voter Registration in Pennsylvania - 2019 Report to the General Assembly




    Active and Inactive Voter Registration Cancellations by Voter Status and Year


Classification                  Voter Status          Description                                      2019 Total

Voter's Request                 Active                Registration cancelled at the request of         1,973
                                                      the voter

Voter's Death                   Active                Registration cancelled when the county is        83,831
                                                      notified of a voter's death via state or local
                                                      officials
Other Move Confirm              Active                The county has confirmed that the voter          31,324
                                                      has moved from their currently listed
                                                      address
Voter Removal Program           Active                Inactivated because did not respond to           2,998
                                                      mailing after two federal elections elapsed
Canvass                         Active                The county visits the address on record to       34
                                                      confirm the voter no longer lives there
PennDOT Move Confirmed*         Active                PennDOT confirms that the voter has              98,324

                                                      changed their address
Voter's Request                  Inactive             Registration cancelled at the request of         357

                                                      the voter
Voter's Death                    Inactive             Registration cancelled when the county is        11,839
                                                      notified of a voter's death via state or local
                                                      officials
Other Move Confirmed             Inactive             The county has confirmed that the voter          7,862
                                                      has moved from their currently listed
                                                      address
Voter Removal Program            Inactive             Cancelled because did not respond to             126,115
                                                      mailing after two federal elections elapsed
PennDOT Move Confirmed*          Inactive             PennDOT confirms that the voter has              10,851
                                                      changed their address
Response to Mailing              Inactive             The voter or authorized individual               33
                                                       responds to a correspondence from the
                                                      county confirming that the voter is no
                                                       longer eligible to vote at their currently
                                                       listed address
Canvass                          Inactive             The county visits the address on record to       24
                                                      confirm the voter no longer lives there
Five-Year Notice                 Inactive             Cancelled because did not respond to             2,335

                                                       mailing after two federal elections elapsed
 Note: Prior to the 2014 Annual Report, PennDOT application source codes were included in a generic "Other Means" category.




                                                             8
             Case 1:20-cv-01905-JEJ Document 30-6
                                             21-1 Filed 11/05/20
                                                        10/19/20 Page 13
                                                                      19 of 48
                                                                            54

                The Administration of Voter Registration in Pennsylvania - 2019 Report to the General Assembly




                          Active Voter Registration Cancellations by Voter Status and Year
120,000



100,000



 80,000



 60,000



 40,000




                                                                   I
 20,000




            Voter's Request       Voter's Death
                                                     IIOther Move            Active Voter
                                                                                                   Canvass
                                                                                                                    PennDOT Move
                                                         Confirm           Removal Programs                           Confirmed*

    2015         1,280               91,951               20,394                5,955                11                 86,476

    2016         1,605               76,987              100,936                3,935                20                 90,565

    2017         1,859               93,649               21,947                3,979                16                 101,984

    2018         2,311               79,178               50,516                3,458                86                 95,332

    2019         1,973               83,831               31,324                2,998                34                 98,324


      Note: Prior to the 2014 Annual Report, PennDOT application source codes were included in a generic "Other Means" category.




                                                       [intentionally left blank]




                                                                       9
                Case 1:20-cv-01905-JEJ Document 30-6
                                                21-1 Filed 11/05/20
                                                           10/19/20 Page 14
                                                                         20 of 48
                                                                               54

                    The Administration of Voter Registration in Pennsylvania - 2019 Report to the General Assembly




Inactive Voter Registration Cancellations by Status and Year




      200,000




      150,000




      100,000




       50,000




                                    I
                                                                  PennDOT                                                      Inactive Voter
                      Voter's                    Other Move                     Response to
                                 Voter's Death                      Move                          Canvass      5 Year Notice     Removal
                     Request                      Confirmed                       Mailing
                                                                 Confirmed*                                                      Programs

           2015        351           13,321         5,705          10,473          3,536             8            2,290           150,281

           2016        374           11,799         23,283         11,253          4,912            45            2,229           76,374

           2017        251           10,264         3,749           8,018            49             12            1,511           231,957

           2018        516           12,246         11,370         10,916            62             649           8,121           105,393

           2019        357           11,839         7,862          10,851            33             24            2,335           126,115


        Note: Prior to the 2014 Annual Report, PennDOT application source codes were included in a generic "Other Means" category.




National Voter Registration Act (NVRA)


Total Agency Registrations

The National Voter Registration Act (NVRA) requires that "(1) Each state shall designate agencies for the registration of
voters in election for Federal offices. (2) Each state shall designate as voter registration agencies - (A) all offices of the
state that provide public assistance; and (B) all offices in the State that provide State-funded programs primarily
engaged in providing service to persons with disabilities."2 Pennsylvania, through its voter registration law, has
incorporated these requirements for all elections.3


In light of these mandates, the Department continues to work with the covered agencies to ensure that the
requirements of federal and state law are met. Since 2010, the Department has used bar-coded registration forms that
allow the Department to identify the source agency of registrations to more accurately track the Department's efforts,
and subsequently ensure that agency efforts comply with the requirements of the NVRA and the Pennsylvania voter
registration law.




    2 See 52 U.S.C. § 20506.
    3 See 25 Pa.C.S. § 1325.
                                                                      10
              Case 1:20-cv-01905-JEJ Document 30-6
                                              21-1 Filed 11/05/20
                                                         10/19/20 Page 15
                                                                       21 of 48
                                                                             54

                 The Administration of Voter Registration in Pennsylvania - 2019 Report to the General Assembly




On December 2, 2017, the Pennsylvania Department of Human Services (DHS) became the first Commonwealth agency
to publicly deploy an online voter registration service with the Department. DHS was able to submit more than 8,738
applications online before the end of 2019. The Department also worked with the Department of Labor & Industry's
(L&l) Office of Vocational Rehabilitation and the Department of Health's Women, Infants and Children (WIC) program to
deploy an online service. Moving forward, the Department continues to look for other opportunities to modernize voter
registration with state agencies.




 Code          Agency                                                                       Applications

 Agency A      WIC                  Women, Infant and Children Nutrition Clinics            927

 Agency B      Agencies             Blindness and Visual Services (BVS) district offices;   394
               Serving People       BVS Contractors;
               with Disabilities    Centers for Independent Living;
               and County           State Mental Health Centers;
                MH/ID Offices       State Mental Health Hospitals;
                                    Office of Vocational Rehabilitation district offices;
                                    County Mental Health and Intellectual Disabilities
 Agency C      CAP                  County Assistance Offices                               42,490

 Agency D      COOC                 Clerk of Orphans' Courts                                335

 Agency 1      Children and         Children and Youth, Children and Early Learning
               Youth                Organizations                                           30

 Agency 2      AAA                  Area Agencies on Aging                                  324

 Agency 3       Health Care         Health Care not for profit, Health Care-managed
                                    care and similar for-profit organizations               441

 Agency 4       SSHE/Special        Student Disability Services Offices at Universities
                Education           within the State System of Higher Education;
                Programs            Bureau of Special Education                             92

 Agency 5       Para-transit        Para-transit providers                                   127

 Recruitment Centers                Armed Services Recruitment Centers                      0

 Voter Registration Drives          Organizations submitting voter applications other        15,867
                                    than government agencies
 PennDOT COA transfers              Change of address from PennDOT                           644,355




                                                                  11
                  Case 1:20-cv-01905-JEJ Document 30-6
                                                  21-1 Filed 11/05/20
                                                             10/19/20 Page 16
                                                                           22 of 48
                                                                                 54

                   The Administration of Voter Registration in Pennsylvania - 2019 Report to the General Assembly




    Total Agency Voter Registration from 2015 and 2019


         50,000



         45,000

I
         40,000
!


         35,000



         30,000



         25,000



         20,000



         15,000



         10,000



          5,000




                    Agency A    Agency B     Agency C     Agency D        Agency 1   Agency 2   Agency 3      Agency 4   Agency 5

            2015     1,554         696        45,874        856              95        354         311          209        154

            2019      928          394        42,490        335             31         325         447           92        128




                                                        [intentionally left blank]




                                                                     12
             Case 1:20-cv-01905-JEJ Document 30-6
                                             21-1 Filed 11/05/20
                                                        10/19/20 Page 17
                                                                      23 of 48
                                                                            54

                   The Administration of Voter Registration in Pennsylvania - 2019 Report to the General Assembly




Total Agency Voter Registration through Online Services (1.1.2019 - 12.31.2019)


   1,000



    900



    800



    700



    600



    500



    400



    300



    200



    100


                                        1
             Jan         Feb      Mar       Apr       May       Jun        Jul     Aug       Sep       Oct      Nov      Dec

      DHS   739          604      629       544       529       659        768     815       847       981      944      679

      WIC                           1        2                   3          1                 1         1

      L&l    34          28        48        32       41        25         26       38       43        41           31   22




Pennsylvania Department of Transportation

Since 1995, the Pennsylvania Department of Transportation (PennDOT) has played an integral role in the voter
registration process. This is also known as the "Motor Voter" registration process. In 2003, the process became
electronic. The Motor Voter process provides Commonwealth citizens with an opportunity to apply to register to vote
while receiving or renewing their driver's license or photo ID at a PennDOT center, as well as the opportunity to update
their registration in-person and online. The voter registration applications can be grouped into two main groups: 1)
Initial applications (otherwise known as new applications); 2) Change of Address applications (otherwise known as
change applications).



Application Process to Register to Vote at a PennDOT Center

            PennDOT customers visit a photo license center with a driver's license application card provided by
            PennDOT. The application card contains a printed two-dimensional bar code. The bar code is scanned and
            the computer system determines the customer's age. It then determines which customers will be at least 18
            years old by the date of the next election and asks if the customer wishes to apply to register to vote;
            The program is designed to ask customers if they are currently registered to vote. If not, they are provided
            the opportunity to apply to register;

                                                                      13
              Case 1:20-cv-01905-JEJ Document 30-6
                                              21-1 Filed 11/05/20
                                                         10/19/20 Page 18
                                                                       24 of 48
                                                                             54

                The Administration of Voter Registration in Pennsylvania - 2019 Report to the General Assembly




            If a customer is not an eligible U.S. citizen, they do not see the Motor Voter application;
            Customers must confirm that they are U.S. citizens and qualified to register in the Commonwealth;
            Customers who choose to apply to register to vote are asked to confirm their county of residence and
            indicate a party preference. The customer is asked for optional information (telephone number and race);
            Customers are advised of the penalty for furnishing false information and are asked to sign a declaration
            that the information they have provided is true and correct to the best of their knowledge;
            Customers are provided a receipt indicating pertinent information about their voter registration application,
            including the date on which they applied at the photo license center. The receipt instructs customers to
            contact their county voter registration office if they do not receive a voter identification card within two
            weeks.


The completed applications are transmitted electronically by PennDOT's contracted vendor to the Department which, in
turn, forwards the applications to each county voter registration office via the SURE system. In 2019, 272,010 initial
applications and 672,192 change of address applications were sent to county election officials.




Online Voter Registration

The Pennsylvania Online Voter Registration (OVR) Application was deployed on August 27, 2015. The OVR application
provides residents of Pennsylvania with the opportunity to register to vote or change an existing voter registration
online and electronically submit voter registration data to their county voter registration office for processing. The
Department actively engaged election stakeholders outside of the Department, such as county election directors, the
elections advocacy community, and Pennsylvania citizens. In an effort to ensure that the final product would be
universally useable, DOS engaged the Center for Civic Design to review the text and the logical flow of information. The
Center also field tested the application in an urban and a rural community. This highly interactive development process
resulted in a better product overall and one that has been embraced by Pennsylvania voters in overwhelming numbers
as seen in usage numbers.


As of December 31, 2019, approximately 167,555 voter registration applications were submitted through the OVR
application, including 80,411 new applications. During this same period of time, a total of 83,859 new paper applications
were submitted to the county voter registration offices.




                                                  [intentionally left blank]




                                                                14
               Case 1:20-cv-01905-JEJ Document 30-6
                                               21-1 Filed 11/05/20
                                                          10/19/20 Page 19
                                                                        25 of 48
                                                                              54

                The Administration of Voter Registration in Pennsylvania - 2019 Report to the General Assembly




Online Voter Registration v. Web API and Paper Registration (1.1.2019 - 12.31.2019)




                          Online Voter Registration vs. Web API vs. Paper Applications
    45,000



    40,000



    35,000



    30,000



    25,000



     20,000


     15,000


     10,000


      5,000


               I.
                JAN      FEB      MAR       APR       MAY
                                                               I. i
                                                                JUN       JUL    AUG
                                                                                            I
                                                                                           SEP
                                                                                                     I
                                                                                                    OCT          NOV    DEC

     OVR        4,924   7,820     9,271    13,598    10,779    7,316     9,107   11,031   41,907   26,328   15,432     10,042
     Web API    963      842       992     1,228       867      932      1,100   1,569    3,654     2,811    1,614     1,323

   n Paper     22,299   10,473   12,765    20,725     1,949    18,146   20,994   16,477   26,777   22,262    6,165     20,333




                                                    [intentionally left blank]




                                                                  15
                  Case 1:20-cv-01905-JEJ Document 30-6
                                                  21-1 Filed 11/05/20
                                                             10/19/20 Page 20
                                                                           26 of 48
                                                                                 54

                   The Administration of Voter Registration in Pennsylvania - 2019 Report to the General Assembly




Demographics of Voter Registration (1.1.2019 - 12.31.2019]




      70,000



      60,000



      50,000



      40,000



      30,000



      20,000




                                                                                                                        I
      10,000



              0
                       17-24              25-34                35-44                45-54              55-64                65+

      OVR             64,000              46,791              25,858               18,602             16,466            13,581

      Web API          5,922              5,302                2,699                1,816              1,337                803

      Paper           45,305              33,643              25,217               22,696             26,293            43,740


                          Note: Application demographic information may appear to not equal total applications due to
                                              the timing of data generation for the annual report.




Voter Hall of Fame

The Pennsylvania Voter Hall of Fame program is administered by the Department of State, Bureau of Elections and
Notaries. The program was established to promote awareness and to encourage all Pennsylvanians to exercise their
right to vote. The Voter Hall of Fame publicly honors Pennsylvanians who have voted in at least 50 consecutive
November elections. The inductees serve as ambassadors in their communities - leading by example and encouraging
participation in the electoral process.


In 2019, the Department inducted 630 citizens from eight counties into the Pennsylvania Voter Hall of Fame. The 630
new members bring total membership to 23,796, with the membership spanning all 67 counties throughout the
Commonwealth. As an ongoing recognition, the Department maintains a display on the third floor of the North Office
Building in Harrisburg.




                                                                       16
               Case 1:20-cv-01905-JEJ Document 30-6
                                               21-1 Filed 11/05/20
                                                          10/19/20 Page 21
                                                                        27 of 48
                                                                              54

                 The Administration of Voter Registration in Pennsylvania - 2019 Report to the General Assembly




Statewide Uniform Registry of Electors (SURE)


SURE is the centralized voter registration and election management system designed to ensure the accuracy and
integrity of the Commonwealth's voter registration records maintained by the election authorities in Pennsylvania's 67
counties. The SURE system is a platform that supports the critical functions of the Commonwealth's elections — from
determining voter eligibility to maintaining precinct data to producing poll books. A centralized, uniform registry that is
accessible to all county offices greatly enhances the overall accuracy and integrity of the voter registration rolls and the
resulting quality of voter services.


SURE Applications


SURE Voter Registration (SURE VR)

The SURE VR application is used by counties to process and maintain voter registration records and to perform a number
of election-related tasks, including the management of vote history, absentee ballots, poll books, election-related
reports, and voter registration correspondence to voters.


SURE Portals


Public Portal

Voters can access the SURE Public Portal through the Department of State website, where they can register to vote
online, check their voter registration status, locate their polling place, and retrieve electronic balloting materials for
Uniform Military & Overseas Voters Act (UMOVA) qualified voters.


County Portal

The SURE County Portal provides counties with voter search, provisional ballot processing/certification, and other basic
capabilities through a standard web browser rather than the specialized equipment required to access SURE VR.
Counties can use the portal for seasonal and temporary staff who may need to access basic SURE functionality around
an election day or other busy period of time. Additionally, counties use the portal to upload election results, certify
election results, and certify voter registration statistics.


Agency Portal

The agency portal is used by Department of State personnel to manage elections and campaign finance data. The
Department uses the portal to maintain and retrieve the archive of historic election results by precinct and county,
manage nomination petitions, and manage campaign finance records.


Kiosk

The kiosk is a public portal which is accessed through terminals located in county election offices and at the Department
of State. These portals allow the public to electronically submit voter registration applications, submit changes to their
current registration, and search public state-wide voter registration rolls.




                                                                 17
              Case 1:20-cv-01905-JEJ Document 30-6
                                              21-1 Filed 11/05/20
                                                         10/19/20 Page 22
                                                                       28 of 48
                                                                             54

                The Administration of Voter Registration in Pennsylvania - 2019 Report to the General Assembly




Web Application Programming Interface (Web API)

A Web Application Programming Interface (Web API) was created for individuals and organizations, such as Rock the
Vote, that wish to develop a website o gather voter registration application data during voter registration drives. The
Web API application contains the information these organizations need in order to submit voter registration applications
in an electronic format versus submitting paper applications. This tool also interacts with PennDOT to capture signatures
for valid driver's licenses and sends the Pending Missing Signature correspondence as necessary. A rigorous certification
process managed by the Department of State ensures the individuals or organizations wishing to use the Web API tool
meet DOS-identified testing standards prior to their Web API account being approved.




                                                                18
Case 1:20-cv-01905-JEJ Document 30-6
                                21-1 Filed 11/05/20
                                           10/19/20 Page 23
                                                         29 of 48
                                                               54

 The Administration of Voter Registration in Pennsylvania - 2019 Report to the General Assembly




Annual Report Data Appendices
Case 1:20-cv-01905-JEJ Document 30-6
                                21-1 Filed 11/05/20
                                           10/19/20 Page 24
                                                         30 of 48
                                                               54

 The Administration of Voter Registration in Pennsylvania - 2019 Report to the General Assembly




                                Appendix A

    Voter registration figures by county and political party as of December 31, 2019.




                                                 20
              Case 1:20-cv-01905-JEJ Document 30-6
                                              21-1 Filed 11/05/20
                                                         10/19/20 Page 25
                                                                       31 of 48
                                                                             54




                                                       COMMONWEALTH OF PENNSYLVANIA
                                             POLITICAL PARTY REGISTRATION - DECEMBER 31, 2019




County Name    Democratic     Republican      Other          Total    County Name       Democratic         Republican     Other          Total

ADAMS                19,090         36,862       10,824     66,776    LACKAWANNA                 83,888          42,144     14,654      140,686
ALLEGHENY          555,649         263,952      138,999     958,600   LANCASTER                 106,762         167,406     53,161      327,329
ARMSTRONG           13,903          22,848        4,848     41,599    LAWRENCE                   24,002          23,527      6,057       53,586
BEAVER              53,417          41,701       14,063     109,181   LEBANON                    25,939          46,676     12,901       85,516

BEDFORD              7,558          21,229        3,049     31,836    LEHIGH                    111,803          78,576     40,848      231,227
BERKS              113,029          99,834       40,124     252,987   LUZERNE                   105,254          77,960     26,030      209,244
BLAIR               21,411          43,762        9,163     74,336    LYCOMING                   20,362          38,663      9,033       68,058

BRADFORD             9,196          21,833        4,761     35,790    McKEAN                      6,439          13,952      3,309       23,700

BUCKS              195,772         184,054       75,104     454,930   MERCER                     28,933          31,788      9,085       69,806

BUTLER              39,667          69,970       17,809     127,446   MIFFLIN                     6,624          15,554      2,761       24,939
CAMBRIA             38,774          34,673        8,497     81,944    MONROE                     50,488          36,355     21,473      108,316
CAMERON                975           1,615            382    2,972    MONTGOMERY                274,955         200,818     87,660      563,433
CARBON              17,673          19,457        6,809     43,939    MONTOUR                     4,616,          6,380      2,134       13,130
CENTRE              45,828          42,934       20,393     109,155   NORTHAMPTON                95,710          73,809     39,837      209,356
CHESTER            142,423         148,586       62,537     353,546   NORTHUMBERLAND             18,814          27,225      7,203       53,242

CLARION              7,076          13,233        2,685     22,994    PERRY                       6,418          17,812      3,505       27,735

CLEARFIELD          15,410          24,341        5,218     44,969    PHILADELPHIA              815,218         117,919    128,938      1,062,075
CLINTON              7,661          10,181        2,670     20,512    PIKE                       13,564          17,956      8,586       40,106

COLUMBIA            13,657          18,186        5,812     37,655    POTTER                      2,352           7,030       1,134      10,516
CRAWFORD            18,315          28,133        6,592     53,040    SCHUYLKILL                 29,947          43,884     10,509       84,340
CUMBERLAND          59,656          87,419       28,909     175,984   SNYDER                      5,229          13,805      2,781       21,815

DAUPHIN             83,635          72,995       28,028     184,658   SOMERSET                   14,330          27,112      4,474       45,916
DELAWARE           190,702         156,575       52,194     399,471   SULLIVAN                    1,418           2,481           458    4,357
ELK                  7,890           8,880        2,125     18,895    SUSQUEHANNA                 7,151          14,872      3,322       25,345

ERIE                96,846          69,185       27,331     193,362   TIOGA                       5,947          15,652      3,235       24,834
FAYETTE             40,482          28,490        7,326     76,298    UNION                       7,091          12,569      3,911       23,571
FOREST                1,178          1,808            365    3,351    VENANGO                     9,642          17,156      3,908       30,706

FRANKLIN            23,775          55,584       13,664     93,023    WARREN                      9,858          15,665      4,816       30,339

FULTON               2,099           5,961            925    8,985    WASHINGTON                 66,255          60,214     17,314      143,783
GREENE              10,534           8,822        2,119     21,475    WAYNE                       9,419          18,185       5,257      32,861

HUNTINGDON           7,557          16,094        2,725     26,376    WESTMORELAND              102,458         106,503     28,290      237,251
INDIANA             18,712          24,598        6,493     49,803    WYOMING                     5,154           9,848      2,005       17,007
JEFFERSON            8,730          17,623        3,489     29,842    YORK                       95,027         145,242     45,504      285,773

JUNIATA              3,405           8,666        1,363     13,434    PENNSYLVANIA         4,062,752          3,254,822   1,231,488     8,549,062




                                                                      21
Case 1:20-cv-01905-JEJ Document 30-6
                                21-1 Filed 11/05/20
                                           10/19/20 Page 26
                                                         32 of 48
                                                               54

 The Administration of Voter Registration in Pennsylvania - 2019 Report to the General Assembly




                                 Appendix B
                            Voter registration totals from 2018-2019


                                     Dem: Democratic Party
                                      Rep: Republican Party
                       % Diff: Increase or Decrease in Party Registration




                                                 22
              Case 1:20-cv-01905-JEJ Document 30-6
                                              21-1 Filed 11/05/20
                                                         10/19/20 Page 27
                                                                       33 of 48
                                                                             54




                                                COMMONWEALTH OF PENNSYLVANIA
                                        COMPARISON OF VOTER REGISTRATION TOTALS
                                                  JANUARY 2018 - DECEMBER 2019


                                     DEMOCRATIC                                                   REPUBLICAN
                    DEM                 DEM                 %                    REP                 REP               %
COUNTY NAME         2018                2019                DIFF                 2018                2019             DIFF
ADAMS                       19,576              19,090     -0.02                         36,749              36,862   0.00
ALLEGHENY                  552,253             555,649     0.01                         263,026             263,952   0.00
ARMSTRONG                   14,351              13,903     TOT                           22,273              22,848   0.03
BEAVER                      53,983              53,417     "TOT                         40,534               41,701   TOT
BEDFORD                      7,870               7,558     TOT                           20,661              21,229   TOT
BERKS                      111,914             113,029     0.01                          98,185              99,834   0.02
BLAIR                       22,397              21,411     -0.04                        44,242               43,762   -0.01
BRADFORD                     9,304               9,196     -0.01                         21,419              21,833   0.02
BUCKS                      196,447             195,772     TOT                          186,111             184,054   TOT
BUTLER                      39,321              39,667     TOT                           68,519              69,970   TOT
CAMBRIA                     41,023              38,774     -0.05                         33,698              34,673   0.03
CAMERON                      1,022                975      -0.05                          1,523               1,615   0.06
CARBON                      17,927              17,673     -0.01                         18,690              19,457   0.04
CENTRE                      44,627              45,828      TOT                         42,743               42,934   TOO
CHESTER                    141,812             142,423      TOO"                        152,821             148,586   -0.03
CLARION                      7,328               7,076     "TOO"                         12,953              13,233   TOT
CLEARFIELD                  16,287              15,410     -0.05                         24,016              24,341   0.01
CLINTON                      7,841               7,661     -0.02                          9,879              10,181   0.03
COLUMBIA                    13,780              13,657     -0.01                         17,723              18,186   0.03
CRAWFORD                    18,426              18,315     "TOT                          27,647              28,133   TOT
CUMBERLAND                  58,333              59,656     TOT                           86,974              87,419   TOT
DAUPHIN                     81,675              83,635     0.02                          72,594              72,995   0.01
DELAWARE                   189,299             190,702     0.01                         162,123             156,575   -0.03
ELK                          8,194               7,890     -0.04                          8,430               8,880   0.05
ERIE                        96,866              96,846     TOO"                          68,490              69,185   TOT
FAYETTE                     41,253              40,482     "TOT                          27,058              28,490   TOT
FOREST                       1,223               1,178     -0.04                          1,764               1,808   0.02
FRANKLIN                    23,559              23,775     0.01                          54,450              55,584   0.02
FULTON                       2,180               2,099     -0,04                          5,710               5,961   0.04
GREENE                      11,320              10,534     TOT                            8,511               8,822   TOT
HUNTINGDON                   7,680               7,557     TOT                           15,808              16,094   TOT
INDIANA                     19,032              18,712     -0.02                         24,057              24,598   0.02
JEFFERSON                    8,960               8,730     -0.03                         17,354              17,623   0.02
JUNIATA                      3,528               3,405     -0.03                          8,430               8,666   0.03
LACKAWANNA                  83,723              83,888     0.00                          41,116              42,144   0.03
LANCASTER                  107,143             106,762     TOO                          169,908             167,406   -0.01
LAWRENCE                    24,256              24,002     TOT                           22,894              23,527   TOT
LEBANON                     26,274              25,939     -0.01                        46,894               46,676   0.00
LEHIGH                     113,484             111,803     -0.01                         79,629              78,576   -0.01




                                                                   23
               Case 1:20-cv-01905-JEJ Document 30-6
                                               21-1 Filed 11/05/20
                                                          10/19/20 Page 28
                                                                        34 of 48
                                                                              54




                                                 COMMONWEALTH OF PENNSYLVANIA
                                         COMPARISON OF VOTER REGISTRATION TOTALS
                                                    JANUARY 2018 - DECEMBER 2019


                                      DEMOCRATIC                                                      REPUBLICAN
                     DEM                 DEM                  %                    REP                   REP                %

COUNTY NAME          2018                2019                DIFF                  2018                  2019              DIFF
LUZERNE                     106,229             105,254      -0.01                         76,218                77,960    0.02

LYCOMING                     20,512              20,362      -0.01                         37,582                38,663    0.03

MCKEAN                        6,475               6,439      -0.01                         13,554                13,952    0.03

MERCER                       29,117              28,933      HOT                           30,725                31,788    HOT
MIFFLIN                       6,787               6,624      HOT                           15,290                15,554    HOT
MONROE                       50,832              50,488      -0.01                         36,231                36,355    0.00

MONTGOMERY                  274,614             274,955      0.00                         206,778               200,818    -0.03

MONTOUR                       4,665               4,616      -0.01                          6,391                 6,380    0.00

NORTHAMPTON                  93,995              95,710      HOT                           72,344                73,809    HOT
NORTHUMBERLAND               19,175              18,814      "HOT                          26,683                27,225    HOT
PERRY                         6,799               6,418      -0.06                         18,087                17,812    -0.02

PHILADELPHIA                805,076             815,218      0.01                         116,491               117,919    0.01

PIKE                         13,209              13,564      0.03                          17,420                17,956    0.03

POTTER                        2,453               2,352 1    "HOT                           6,842                 7,030    HOT
SCHUYLKILL                   31,591              29,947      HOT                           43,935                43,884    H00"
SNYDER                        5,246               5,229      HOO                           13,549                13,805    HOT
SOMERSET                     15,475              14,330      -0.07                         26,955                27,112    0.01

SULLIVAN                      1,459               1,418      -0.03                          2,454                 2,481    0.01

SUSQUEHANNA                   7,152               7,151      0.00                          14,554                14,872    0.02

TIOGA                         6,064               5,947      HOT                           15,306                15,652    HOT
UNION                         7,319               7,091      HOT                           12,724                12,569    HOT
VENANGO                      10,195               9,642      -0.05                         17,280                17,156    -0.01

'WARREN                      10,071               9,858      -0.02                         15,407 1              15,665,   0.02

WASHINGTON                   66,637              66,255      -0.01                         58,175                60,214    0.04

WAYNE                         9,372               9,419      HOT                           17,721                18,185    HOT
WESTMORELAND                109,894             102,458      HOT                          107,675               106,503    HOT
WYOMING                       5,225               5,154      -0.01                          9,712                 9,848    0.01

YORK                        104,513              95,027      -0.09                        152,517               145,242    -0.05

PENNSYLVANIA            4,075,622           4,062,752        0.00                     3,254,206             3,254,822      0.00




                                                                     24
               Case 1:20-cv-01905-JEJ Document 30-6
                                               21-1 Filed 11/05/20
                                                          10/19/20 Page 29
                                                                        35 of 48
                                                                              54

                The Administration of Voter Registration in Pennsylvania - 2019 Report to the General Assembly




                                                 Appendix C
                                       Data for the various voter registration methods.
!

;
                       Total registration applications (both agency and non-agency sources) include:
                                         -New registration applications
                                         -Changes of address applications (out of county)
                                         -Changes of name or party applications


                        New registration applications (both agency and non-agency sources) include:
                                         -only apps for new voters




                                                     Legend for Appendix C
    Code             Agency                                  Description

    Agency A         WIC                                     Women, Infant and Children Nutrition Clinics
    Agency B         Agencies Service People with            Blindness and Visual Services (BVS) district offices;
                     Disabilities and County MH/ID           BVS Contractors;
                     Offices                                 Centers for Independent Living;
                                                             State Mental Health Centers;
                                                             State Mental Health Hospitals;
                                                             Office of Vocational Rehabilitation district offices;
                                                             County Mental Health and Intellectual Disabilities
    Agency C         CAO                                     County Assistance Office
    Agency D         COOC                                    Clerk of Orphans' Courts
    Agency 1         Children and Youth                      Children and Youth, Children and Early Learning
                                                             Organizations

    Agency 2         AAA                                     Area Agencies on Aging

    Agency 3         Health Care                             Health Care not for profit, Health Care-managed care and
                                                             similar for-profit organizations
    Agency 4         SSHE/Special Education Programs         Student Disability Services Offices at Universities Within the
                                                             State System of High Education;
                                                             Bureau of Special Education
    Agency 5         Para-transit                            Para-transit providers
                     Recruitment Centers                     Armed Services Recruitment Centers
                     Voter Registration Drives               Organizations submitting voter applications other than
                                                             government agencies
                     PennDOT COA Transfers                   Changes of address from PennDOT




                                                                25
                     Case 1:20-cv-01905-JEJ Document 30-6
                                                     21-1 Filed 11/05/20
                                                                10/19/20 Page 30
                                                                              36 of 48
                                                                                    54




                                                                                                COMMONWEALTH OF PENNSYLVANIA
                                                                   TOTAL VOTER REGISTRATION APPLICATIONS BY NON-AGENCY SOURCES IN 201 9




                In                                Rcrtmnt        VR          PennDOT COA        Other                           In                                 Rcrtmnt        TO           PennDOT COA        Other

              Person       PennDOT    Mail        Centers       Drives        (Transfers)     (Transfers)    COUNTY NAME      Person       PennDOT     Mail        Centers       Drives         (Transfers)     (Transfers)
COUNTY NAME

                      88      2,638      655                0         43             4,446               0   LACKAWANNA              388      3,639      951                 0         617            10,114              75
ADAMS
                     292     27,490    7,635                0     3,837             69,924         3,435     LANCASTER               158     10,952     3,544                0         211            30,523              72
ALLEGHENY

ARMSTRONG            166      1,333      295                0            2           2,596              32   LAWRENCE                  1      1,561,      889                0             0            3,555              3

                     282      3,269      848                0         11             7,392         1,256     LEBANON                  98      3,011     1,038                0            86            7,695             64
BEAVER
                      99       846       354                0            0           2,276              10   LEHIGH                  231      9,751     3,282                0         392            20,591         1,514
BEDFORD
                     307      9,411    2,854                0       482             22,233           568     LUZERNE                 123      6,951     2,671                0         334             18,065          362
BERKS
                     110      1,976      928                0            1           6,270           990     LYCOMING                163      2,151       887                0            94            6,001          880
BLAIR
                     140      1,122      283                0            5           2,313              17   MCKEAN                   99       678        179                0             1            2,202             91
BRADFORD
                     128     14,218    4,684                0       195             24,700           186     MERCER                  194      2,384       755                0         208              5,098        1,367
BUCKS
                     111      4,140    1,224                0         81             8,577              34   MIFFLIN                  39       735        292                0             0            1,827              0
BUTLER
                     104      2,350    1,235                0            2           6,224           763     MONROE                  260      5,419       626                0         135              7,676              4
CAMBRIA
                      93         86          13             0            0             211               3   MONTGOMERY              169     18,188     5,565                0         378             38,979          728
CAMERON
                       0      1,278      607                0            0           3,107              52   MONTOUR                  40        392           93             0             1            1,412              1
CARBON
                      86      2,839      859                0     2,133              5,968         1,137     NORTHAMPTON             412      7,894     1,995                0         220             15,516             76
CENTRE

CHESTER              308     12,014    2,995                0     1,966             20,320           178     NORTHUMBERLAND            1      1,575       247                0             0            4,034             12

                     242       492       162                0            1            1,537             28   PERRY                    94        877       604                0             2            2,211              0
CLARION
                      92      1,430      394                0            0            3,974          580     PHILADELPHIA            308     32,861    14,883                0     13,575              94,715          131
CLEARFIELD
                     108       613       260                0            3            1,566             _9   PIKE                     38      1,968       408                0             1            2,263              1
CLINTON
                      57      1,222      447                0            0            3,330             21   POTTER                   64        311       120                0             0              775          127
COLUMBIA
                     475      1,302      576                0            3            3,877              2   SCHUYLKILL              217      2,347       699                0         202              6,163        1,129
CRAWFORD
                     248      6,003    1,627                0       433             14,604           559     SNYDER                   80        611       183                0            36            1,526             87
CUMBERLAND
                     175      7,106    1,779                0       764             19,788            123    SOMERSET                145      1,183       435                0         105              2,887          568
DAUPHIN
                      61     11,457    8,412                0     1,017             26,961            183    SULLIVAN                 31        112           45             0             0              291              1
DELAWARE
ELK                   98        558      223                0         24              1,357             83   SUSQUEHANNA               0        794       374                0             0            1,349             13

ERIE                 371      4,716     1,874               0       212             12,546              13   TIOGA                    75        882       312                0             0            1,902             19

                     464      2,412      606                0       315               5,461             96   UNION                   197        723       182                0             3            1,437             47
FAYETTE
                      27         92          38             0            0              241              0   VENANGO                 144        900       248                0            12            2,414             23
FOREST
                     184      3,704      504                0       182               7,108             89   WARREN                   79        800       105                0            66            1,825             28
FRANKLIN
                     159        334          37             0            0              508              1   WASHINGTON              172      4,204     1,221                0         314              9,192             12
FULTON
                     160        700      213                0         10              1,199           122    WAYNE                   120      1,247       218                0            34            1,839             64
GREENE
                     357        662      372                0            0            1,800              0   WESTMORELAND            217      6,607     2,023                0         677             15,492          225
HUNTINGDON
                     397      1,145      417                0            0            3,307              1   WYOMING                 111        471       155                0            25            1,214          105
INDIANA
                      37        814      314                0            1            1,849           268    YORK                    181      9,716     2,281                0         592             24,980          230
JEFFERSON
                      77        343      115                0         15              1,022             21   PENNSYLVANIA      10,752       272,010    91,349                0     30,059             644,355       18,919
JUNIATA




                                                                                                                    26
           Case 1:20-cv-01905-JEJ Document 30-6
                                           21-1 Filed 11/05/20
                                                      10/19/20 Page 31
                                                                    37 of 48
                                                                          54




                                          COMMONWEALTH OF PENNSYLVANIA
                 TOTAL VOTER REGISTRATION APPLICATIONS BY PUBLIC ASSISTANCE AGENCIES IN 2019
                          (for more information on agency voter registration applications see page 28)




COUNTY NAME    Agency A Agency B     Agency C    Agency D    Agency 1    Agency 2    Agency 3    Agency 4     Agency 5   Agency Total
ADAMS                45          2        157            3           0           3           0            0          0            210
ALLEGHENY            96        39       4,680           16           1          57          22           4           3          4,918
ARMSTRONG             3          0        250            0           0           9           7            0          2            271
BEAVER               21        33         543           66           0           6           0            0          0            669
BEDFORD               3          5        102            0           0           1           0            0          0            111
BERKS                11        12        1,723          27           1           1           0            9         23          1,807
BLAIR                10          5        291            3           0           1           0            0          0            310
BRADFORD              0          0        163            0           0           0           0            0          0            163
BUCKS                 5          3        880           55           1           3          14            0          2            963
BUTLER                2          6        321            1           0           0           0            0          0            330
CAMBRIA               2          1        375            0           0           0           0            0          1            379
CAMERON               2          0         35            0           0           0           0            0          0             37
CARBON                0          2        205            0           1           3           0            0          1            212
CENTRE                1          2        211           45           0           4           6            0          1            270
CHESTER              14          3        690            3           1           0          12           4           0            727
CLARION               1          2        123           12           0           0           0            0          0            138
CLEARFIELD           10          1        221            3           0           4           0           57          0            296
CLINTON               4          0         64            0           0           1           1            0          0             70
COLUMBIA              9          5         79            1           0           1           0            0          1             96
CRAWFORD             15        13         267            0           0           4           0            0          1            300
CUMBERLAND           14          6        461            4           3           2          10            1          0            501
DAUPHIN              44        17        1,177           0           0           3           0            0          2           1,243
DELAWARE              9          5        867           35           0           5           2            0          9            932
ELK                   0          0          17           0           0           0           0            0          0             17
ERIE                 51        35        1,066           3           0           5           7            0          0           1,167
FAYETTE               5        10         601            0           0           5           0            0          0            621
FOREST                0          0         22            1           0           0           0            0          0             23
FRANKLIN             18          1        373            1           0          10           0            0          0            403
FULTON                0          0         37            0           0           0           0            0          0             37
GREENE                4          2        111            0           0           0           0            0          0            117
HUNTINGDON            0          5          16           0           0           0           0            0          0             21




                                                              27
           Case 1:20-cv-01905-JEJ Document 30-6
                                           21-1 Filed 11/05/20
                                                      10/19/20 Page 32
                                                                    38 of 48
                                                                          54




                                     COMMONWEALTH OF PENNSYLVANIA
                 TOTAL VOTER REGISTRATION APPLICATIONS BY PUBLIC ASSISTANCE AGENCIES IN 2019




INDIANA               3        0       81        0         0        0        0        0        0       84

JEFFERSON             6        5      134        0         0        4        0        0        0      149

JUNIATA               4        0       67        5         0        0        0        0        0       76

LACKAWANNA           33        9      907        1         0        2       76        9        0    1,037

LANCASTER            18       15     1,053       6         0       25        2        5         1   1,125

LAWRENCE              0        0      105        0         0        0        0        0        0      105

LEBANON               2        2      242        2         0        0        0        0        0      248

LEHIGH               19       11     1,053       1         1        6        3        0        6     1,100

LUZERNE              11       17     1,483       1         0        8        1        0        7     1,528

LYCOMING             19        2      323        0         0        4        0        0         0     348

MCKEAN                0        0      113        0         0        0        0        0         0     113

MERCER               11        6      497        0         8        2        0        0        4      528

MIFFLIN               1        2       61        0         0        0        0        0        0       64

MONROE                8        4      355        4         1        2        1        1        0      376

MONTGOMERY           30       16     1,256       4         2       17        6        2        12    1,345

MONTOUR               2        0       37        0         0        1        0        0         0      40

NORTHAMPTON           3        4      772         1        0        8        5        0         8     801

NORTHUMBERLAND        0
                               Q      4 0C
                                       I 4U
                                                 Q         n
                                                                    0        0        0         0     126
PERRY                 0        0        74       0         1        0        0        0         0      75

PHILADELPHIA        263       11    13,599       3         4       62      263        0        40   14,245

PIKE                  1        1        57       0         0        0        0        0         0      59

POTTER               14        0       41        0         0        3        0        0         0      58

SCHUYLKILL            5       10      540        2         3        4        6        0         4     574

SNYDER                9        3        62       8         0        1        0        0         0      83

SOMERSET              1       13       191       0         1       16        0        0         0     222

SULLIVAN              0        0        15       0         0        0        0        0         0       15

SUSQUEHANNA           0        0       43        0         0        0        0        0         0      43

TIOGA                 0        1        94        0        0        0        0        0         0       95

UNION                 2        1        86       6         0        0        0        0         0       95

VENANGO               3        2      208         3        1        7        0        0         0     224

WARREN                9        3       109        0        0        1        0        0         0     122

WASHINGTON            0        0       347        0        0        0        0        0         0     347

WAYNE                 4       11       140       5         0        8        0        0         0     168

WESTMORELAND         35       25      923        0         1       14        3        0         0    1,001

WYOMING               1        2        78       0         0        0        0        0         0       81

YORK                 12        3     1,090       4         0        2        0        0         0    1,111




                                                      28
              Case 1:20-cv-01905-JEJ Document 30-6
                                              21-1 Filed 11/05/20
                                                         10/19/20 Page 33
                                                                       39 of 48
                                                                             54




                                                                                      COMMONWEALTH OF PENNSYLVANIA
                                                                 NEW REGISTRATION APPLICATIONS BY NON-AGENCY SOURCES IN 2019




                                                                                 PcniiDOT                                                                                                          PennDOT
                In                                 Rcrtmnt          VR             COA         Other                                In                                 Rcrtmnt        VR             COA         Other
COUNTY NAME   Person        PennDOT    Mail        Centers         Drives        (Transfers) (Transfers)         COUNTY NAME      Person        PennDOT    Mail        Centers       Drives        (Transfers) (Transfers)

ADAMS                 45       1,487      321                0              33            0            0         LACKAWANNA              116       1,593      367                0         323              0             0

ALLEGHENY             59      11,083    2,747                0        2,169               3         309          LANCASTER                37       4,691     1,446               0         180              2            13

ARMSTRONG             33        368       116                0               1            0             7        LAWRENCE                   1       679       492                0             0             1            1
BEAVER                86       1,006      294                0               8            0            _3        LEBANON                 26        1,199      404                0          61              0            10

BEDFORD               38        359       135                0               0            0             3        LEHIGH                   99       3,874     1,274               0         321               1            5
BERKS                123       2,857    1,083                0           322              1            77        LUZERNE                  36       3,114     1,050               0         197              0            11

BLAIR                  18       854       255                0               0            0            12        LYCOMING                 33        743       340                0            59            0            22

BRADFORD              51        559       112                0               2            2             7        MCKEAN                   34        363           89             0             1            0             0

BUCKS                 45       5,026    2,076                0           149              0             3        MERCER                   51        712       238                0         173              0            10

BUTLER                25       1,653      467                0              66            0             2        MIFFLIN                   18       301           94             0             0            0             0

CAMBRIA               24       1,119      340                0               2            1             0        MONROE                  124       2,803      421                0          96               1            0

CAMERON               30         29            6             0               0            0             0        MONTGOMERY              46        6,153    2,082                0         212              4             2
CARBON                  0       548       229                0               0            0             0        MONTOUR                   14       188           34             0             1            2             0

CENTRE                21       1,204      374                0        1,198               1             7        NORTHAMPTON             177       3,814      934                0         145              0             1
CHESTER               65       6,912      932                0        1,603               0             7        NORTHUMBERLAND             0       625       170                0             0            0             0

CLARION               81        164           56             0               1            0             1        PERRY                   26         262       170                0            2             0             0

CLEARFIELD             17       519       126                0               0            3            29        PHILADELPHIA            115      16,022    6,828                0     5,195                0            10

CLINTON               41        271           99             0               0            0             0        PIKE                      10      1,316      205                0             1            0             0

COLUMBIA               13       588       280                0               0            1             2        POTTER                   20        115           49             0             0            0             9
CRAWFORD             225        583       235                0               1            0             0        SCHUYLKILL               71        756       243                0         130               1           10

CUMBERLAND           _60       2,336      625                0           350              _0                     SNYDER                  26         236           52             0          26              0             3
                                                                                                        6
DAUPHIN               51       2,810      725                0           618              1            10        SOMERSET                 25        477       200                0          70              0             0

DELAWARE              20       4,695    3,161                0         490                1            4         SULLIVAN                   9        48           16             0             0            0             1
ELK                   23        231           65             0              17            0             1        SUSQUEHANNA                0       383       151                0             0            0             5

ERIE                 122       1,929      668                0           128              0             0        TIOGA                     19       406       107                0             0            0             0

FAYETTE              169        752       199                0           205              2             8        UNION                   106        306           68             0             1            0             0

FOREST                  8        35           15             0               0            0             0        VENANGO                  39        325           85             0            4             0             3

FRANKLIN              46       2,107      187                0              90            0             0        WARREN                  28         345           52             0            54            0             1
FULTON                25        179           15             0               0            0             0        WASHINGTON              46        1,905      502                0         212              0             0
GREENE                43        296           87             0               8            2             3        WAYNE                    37        643           87             0            18            0             2

HUNTINGDON           194        356       114                0               0            0             0        WESTMORELAND            44        1,877      574                0         558              2            27
INDIANA              165        477       195                0               0            0             0        WYOMING                 43         183           62             0            12            0             0
JEFFERSON               6       251       109                0               0            0             0        YORK                     57       4,522      921                0         345               1           31

JUNIATA               14        123           42             0               9            0             0        PENNSYLVANIA        3,519       114,745   36,297                0    15,867               33         678




                                                                                                            29
             Case 1:20-cv-01905-JEJ Document 30-6
                                             21-1 Filed 11/05/20
                                                        10/19/20 Page 34
                                                                      40 of 48
                                                                            54




                                           COMMONWEALTH OF PENNSYLVANIA
                   NEW VOTER REGISTRATION APPLICATIONS BY PUBLIC ASSISTANCE AGENCIES IN 2019
                          (for more information on agency voter registration applications, see page 31)




                                                                                                                           Agency
COUNTY NAME        Agency A Agency B      Agency C Agency D     Agency 1       Agency 2   Agency 3   Agency 4   Agency 5   Total
ADAMS                     17         1          57        2            0              1          0          0          0           78

ALLEGHENY                 35        18         922        4            0             10          7          4          1      1,001

ARMSTRONG                  2         0          83        0            0              2          3          0          2           92

BEAVER                     8        11         186        9            0              2          0          0          0       216

BEDFORD                    0         3          33        0            0              1          0          0          0           37

BERKS                      7         4         418        2            0              1          0          9          9       450

BLAIR                      8         2          91        0            0              1          0          0          0           102

BRADFORD                   0         0          53        0            0              0          0          0          0            53

BUCKS                      2         2         252       21            0              1          6          0          1           285

BUTLER                     1         4         120        0                0          0          0          0          0           125

CAMBRIA                    0          1        108        0                0          0          0          0          0           109

CAMERON                    2         0          14        0            0              0          0          0          0            16

CARBON                     0         0          54        0                1          1          0          0          0            56

CENTRE                     1         2          46         1           0              1          3          0          0            54

CHESTER                    8         2         331        0                1          0          4          4          0           350

CLARION                    1         2          34        5            0              0          0          0          0            42

CLEARFIELD                 4          1         70        0                0          1          0         51          0           127

CLINTON                    0         0          25        0                0          0          0          0          0            25

COLUMBIA                   4         3          39        0                0          1          0          0          0            47

CRAWFORD                   7         6          78        0                0          1          0          0          0            92

CUMBERLAND                 5         4         128         1               1          1          2          0          0           142

DAUPHIN                   21          6        324        0                0          3          0          0          1           355
DELAWARE                   6          1        136         1               0          2          0          0          3           149

ELK                        0          0          7         0               0          0          0          0          0             7
ERIE                      31         18        302         0               0          1          3          0          0           355
FAYETTE                    3          7        163         0               0          1          0          0          0           174

FOREST                     0          0         12         0               0          0          0          0          0            12

FRANKLIN                  12          1        107         1               0          5          0          0          0           126

FULTON                     0          0         12        0                0          0          0          0          0            12

GREENE                     3          2         43         0               0          0          0          0          0            48

HUNTINGDON                 0          3          7         0               0          0          0          0          0            10

INDIANA                    3          0         36         0               0          0          0          0          0            39
JEFFERSON                  2          2         45         0               0          1          0          0          0            50

JUNIATA                    3          0         20         2               0          0          0          0          0            25




                                                               30
             Case 1:20-cv-01905-JEJ Document 30-6
                                             21-1 Filed 11/05/20
                                                        10/19/20 Page 35
                                                                      41 of 48
                                                                            54




                                       COMMONWEALTH OF PENNSYLVANIA
                   NEW VOTER REGISTRATION APPLICATIONS BY PUBLIC ASSISTANCE AGENCIES IN 2019




LACKAWANNA               25        6      252        1        0        1        11       9     0     305
LANCASTER                 7        7      395        3        0        8         1       4     0     425
LAWRENCE                  0        0       55        0        0        0         0       0     0      55
LEBANON                   1        1      105        1        0        0         0       0     0     108
LEHIGH                   13        5      232        0        0        4         0       0      1    255
LUZERNE                   4       10      458        1        0        2         0        0    3     478
LYCOMING                  3        2       89        0        0        2         0       0     0      96
MCKEAN                    0        0       50        0        0        0         0       0     0      50
MERCER                    5        3      139        0        8        1         0       0     3     159
MIFFLIN                   1        1       20        0        0        0         0        0    0      22
MONROE                    5        1      175        3        1        2         1        1    0     189
MONTGOMERY               15        6      298        1        2        7         2        1    5     337
MONTOUR                   2        0        11       0        0        0         0       0     0       13
NORTHAMPTON               2        3      227        0        0        2         0        0    4     238
NORTHUMBERLAND            0        0       73        0        0        0         0       0     0      73
PERRY                     0        0       28        0        1        0         0        0    0      29
PHILADELPHIA             96        2     2,649       1        3       26       179        0    10   2,966
PIKE                      1        0       20        0        0        0         0        0    0      21
POTTER                    6        0        14       0        0        3         0        0    0      23
SCHUYLKILL                4        7      167        0        1        4         0        0     1    184
SNYDER                    6        3       26        0        0        1         0        0    0      36
SOMERSET                  1        6       55        0        1        4         0        0    0      67
SULLIVAN                  0        0         2       0        0        0         0        0    0        2
SUSQUEHANNA               0        0        11       0        0        0         0        0    0       11
TIOGA                     0        1       34        0        0        0         0        0    0      35
UNION                     0        1       36        2        0        0         0        0    0      39
VENANGO                   1        1       65        3        0        2         0        0    0      72
WARREN                    6        2       39        0        0        1         0        0    0      48
WASHINGTON                0        0      109        0        0        0         0        0    0     109
WAYNE                     3        6       37        0        0        6         0        0    0      52
WESTMORELAND             13       11      250        0        1        2         2        0    0     279
WYOMING                   0        0        19       0        0        0         0        0    0       19
YORK                      5        1      291        2        0        2         0        0    0     301




                                                         31
Case 1:20-cv-01905-JEJ Document 30-6
                                21-1 Filed 11/05/20
                                           10/19/20 Page 36
                                                         42 of 48
                                                               54

 The Administration of Voter Registration in Pennsylvania - 2019 Report to the General Assembly




                                Appendix D
            Summary of data relative to list maintenance activities in the counties.


                               List maintenance activities include:
                                   Mass Confirmation Mailings
                                   National Change of Address Program
                                   Five Year Notice Mailings
                                   PennDOT Change of Address Reports
                                   Address Verification Notices
                                   Active and Inactive Voter Registrations Cancelled




                                                 32
Case 1:20-cv-01905-JEJ Document 30-6
                                21-1 Filed 11/05/20
                                           10/19/20 Page 37
                                                         43 of 48
                                                               54




                                 COMMONWEALTH OF PENNSYLVANIA
                                       VOTER REGISTRATION
                                   LIST MAINTENANCE ACTIVITIES
                                MANDATED VOTER REMOVAL PROGRAMS
                                                  2019




                                      National Change of Address



                      Notices       Returned By    Returned By     Marked     Cancelled   Cancelled
                      Mailed         individual    Post Office     InActive    Out Of      Out Of
        County Name                                                            County       State
        ADAMS          1,334             5               32          1,181       24           6
        ALLEGHENY      22,299           365              437        17,031       178         934

        ARMSTRONG       613              20               5           29         17          27

        BEAVER         2,347             38              32          1,592       94          303
        BEDFORD         530              3               18          403         18          34
        BERKS          5,346            226              140        3,866        107         413
        BLAIR          1,503             12              25          1,066       18          57
        BRADFORD        778              11              12          499         19          103
        BUCKS          8,444             78              379        6,324        199        1,474
        BUTLER         2,651             20              41           40         119         516
        CAMBRIA        1,389             18              85          1,033       31          103
        CAMERON         50               1                1           42          0           0

        CARBON          797              4                9          577         14          88

        CENTRE         2,019             26              19           32         36          273

        CHESTER        8,008             56              566        4,880        160         980

        CLARION         366              4               11          154         17          26
        CLEARFIELD      701              12              615         664          1           1

        CLINTON         373              0               10           11         21          34

        COLUMBIA        829              23              19          756         26          41

        CRAWFORD       1,096             95              96          800         22          75
        CUMBERLAND     3,810             71              202        2,225        59          375
        DAUPHIN        4,578            139              195         242         85          343

        DELAWARE       8,334            585              382        6,305        150         625

        ELK             280              6                6          174         10          15

        ERIE           4,606             85               8         2,917        66          442

        FAYETTE        1,326             2                1          1,127        0           1
        FOREST          44               4                3           32          2           4
        FRANKLIN       2,020             27              31          1,168       28          295

        FULTON          63               5               20           18          6
                                                                                            JL
        GREENE          379              4               53          227         14          39

        HUNTINGDON      377              4                4            3         10          33

        INDIANA         866              45              32           41         18          52

        JEFFERSON       468              10              30           28         22          30




                                                  30
Case 1:20-cv-01905-JEJ Document 30-6
                                21-1 Filed 11/05/20
                                           10/19/20 Page 38
                                                         44 of 48
                                                               54




                                     COMMONWEALTH OF PENNSYLVANIA
                                           VOTER REGISTRATION
                                       LIST MAINTENANCE ACTIVITIES
                                    MANDATED VOTER REMOVAL PROGRAMS
                                                      2019


                                          National Change of Address


                          Notices       Returned By    Returned By     Marked     Cancelled   Cancelled
                          Mailed         Individual    Post Office     InActive    Out Of      Out Of
         County Name                                                               County       State
         JUNIATA            188              4                 4          145         5           5

         LACKAWANNA        2,739             31               110        2,154       29          133

         LANCASTER         7,386            161              435        5,262        123         409

         LAWRENCE           992              14               28         637         25          120

         LEBANON           1,680             50               54         1,033       64          215

         LEHIGH            5,205             37               293        3,477       60          361

         LUZERNE           3,810            198               411        3,225       82          344

         LYCOMING          1,323             26               19         929         32          144

         MCKEAN             634              1                41         409          8          42

         MERCER            1,628             73               998        1,037        1          12

         MIFFLIN            441              3                 9          334         2          11

         MONROE            2,171            105               108        1,447       20          229

         MONTGOMERY        11,586           150               319        6,988       520        1,838

         MONTOUR            245              8                12          12         20          32

         NORTHAMPTON       4,324             25               269        3,258       59          362

         NORTHUMBERLAND     985              2                23          23         31          74

         PERRY              423              34                5         334         20          16

         PHILADELPHIA      28,221            2                 0        19,966       403        1,251

         PIKE               895              26               124         147         8          62

         POTTER             187              3                 6          106         6          32

         SCHUYLKILL        1,455             33                17         878        53          176

         SNYDER             325              0                 4          235        24          35

         SOMERSET           753              9                20          21         13          61

         SULLIVAN           47                0                2          35          1           2

         SUSQUEHANNA        429              2                 2           2          2          60

         TIOGA              494              37               19          17          5          35

         UNION              419              12                5         234         37          74

         VENANGO            723              8                478        442          10         53

         WARREN             519              4                24          382         8          31

         WASHINGTON        2,608              7              2,432       2,354        1           0

         WAYNE              579              13                3          245         14         110

         WESTMORELAND      4,064             73               90         2,469       158         535

         WYOMING            299              16                6          190         11         26

         YORK              6,637            495               479        5,307       85          401

         PENNSYLVANIA     183,038           3,666            10,368     119,221     3,531       15,037




                                                       31
               Case 1:20-cv-01905-JEJ Document 30-6
                                               21-1 Filed 11/05/20
                                                          10/19/20 Page 39
                                                                        45 of 48
                                                                              54




                                                                             COMMONWEALTH OF PENNSYLVANIA
                                                                     VOTER REGISTRATION LIST MAINTENANCE ACTIVITIES
                                                                     FIVE YEAR NOTICE AND PENNDOT CHANGE OF ADDRESS
                                                                                                 2019




                                     Fiv e Year Notices                                                  PennDOT Changes of Address     Address Verification Notices
                                        Recipients        Recipients who     W
                                           who             Responded       Registered   Cancelled-      Moved                                                          Total Files
              Notices   Recipients      Responded         (Moved within      within        Re-          within   Moved Out                                              Marked
COUNTY NAME   Mailed    Who Voted       (No Move)            County)        County      Registered      County    of County    Total    Notices Mailed   Responses      Inactive
ADAMS          1,105        6               137                 1              9            15          2,052       1,052      3,106         1,217           0           5,237
ALLEGHENY     50,242       441             4,495               776            650          227          47,099      8,015      55,168       18,755          137         143,334
ARMSTRONG       642         5                70                 4              10           13           1,016       702       1,719         156             0           3,609
BEAVER         1,412        18              261                 9              44           11          3,212       1,328      4,543         1,608           1           7,331
BEDFORD          0          0                0                  0              0            0            1,266       344                     518             2            2,394
BERKS          2,954        21              229                 63             33           21          11,470      3,447      14,928       4,388            11          20,358
BLAIR          998          14              116                 25             8            7           3,166        785       3,955         1,387           27          5,111
BRADFORD        675         9               111                 4              4            4            1,490       258       1,740         764             11          3,228
BUCKS          6,009        64              678                 28            156           79          13,185      5,387      18,604       8,891           121          26,797
BUTLER           0          0                0                  0              0            0           4,725       1,934      6,662         829             40           6,235
CAMBRIA        1,135        17              154                 11             14           4           2,551        983       3,537         1,217           6           5,486
CAMERON          0          0                0                  0              0            0             99         40         139           47             1             152
CARBON           0          0                0                  0              0            0            1,251       829       2,081         626             0           5,070
CENTRE           0          0                0                                 0            0           3,139       1,282      4,424         574             33          11,695
                                                                0
CHESTER        3,135       42               345                 7              55           44          10,412      4,679      15,112        6,383           63          23,637
CLARION          0          0                0                  0              0            0            805         419       1,225         218             0            1,132
CLEARFIELD     670          16               92                 2              6            7            1,494       634       2,130         865             7            2,274
CLINTON        273          6                48                 5              4            3            726         404       1,130          38             0            1,000
COLUMBIA       895          21              120                 1              5            21           1,542       713       2,256         319             4            2,947
CRAWFORD       661          12               78                 4              8            4           2,050        639       2,690         1,007           8            6,188
CUMBERLAND    15,842       90               922                 36            171          168          6,817       3,246      10,085       4,849            23          25,028
DAUPHIN        2,752        12              120                 7              22           25          9,642       3,872      13,528       5,903           119          16,311
DELAWARE       4,569       82               297                 5              55           58          13,598      5,813      19,431       10,108          167          33,955
ELK            330          2                72                 4              7            2            639         192        831          264             7            1,023
ERIE           3,111        24              121                 10             23           10          9,318        813       10,150       3,843            50          36,421
FAYETTE        1,152        10              173                 3              17           7           2,476        761       3,238         1,450           21           6,186
FOREST           0          0                0                  0              0            0             62         67         129           36             0            275
FRANKLIN       1,114        11              179                 8              27           9           3,712        880       4,600         1,393           14           6,127
FULTON           9          0                1                  0              0            0            248         93         341          226             18           389
GREENE         318          15               51                 0              5            1            509         197        707          402             6            1,516
HUNTINGDON     1,717       46               207                 14             32           18           841         389       1,232          22             2            1,698
INDIANA        791          12               97                 3              50           4            1,701       667       2,368         916             40          3,946
JEFFERSON      391          5                42                 3              4            _6           704         440       1,145          32             0           5,391




                                                                                                 32
                  Case 1:20-cv-01905-JEJ Document 30-6
                                                  21-1 Filed 11/05/20
                                                             10/19/20 Page 40
                                                                           46 of 48
                                                                                 54




                                                                               COMMONWEALTH OF PENNSYLVANIA
                                                                        VOTER REGISTRATION LIST MAINTENANCE ACTIVITIES
                                                                      FIVE YEAR NOTICE AND PENNDOT CHANGE OF ADDRESS
                                                                                                  2019




                                        Five Year Notices                                                 PennDOT Changes of Address     Address Verification Notices
                                           Recipients   TRecipients who         RiT

                                              who            Responded       Registered   Cancelled-     Moved                                                          Total Files
                 Notices   Recipients      Responded        (Moved within      within        Re-         within    Moved Out                                             Marked
COUNTY NAME      Mailed    Who Voted       (No Move)          County)         County      Registered     County    of County    Total    Notices Mailed   Responses      Inactive

JUNIATA            178         1               24                 1              1            2           383         224        607          153             3            742

LACKAWANNA        2,291       48               259               14              25           28         5,393       1,433      6,834         2,675           2           11,201

LANCASTER         3,711       31               435               11              13           40         16,656      3,363      20,038        7,174           97          23,145

LAWRENCE           829         0               94                 0              0            0           1,809       539       2,349         884             11           3,986

LEBANON           771          16              95                 3              13           16         3,239       1,508      4,752         1,370           27           4,739

LEHIGH            3,372       32               324                3              28           42         9,782       4,125      13,922        4,546           0           20,292

LUZERNE          12,716       160             1,397              25             247          101         11,272      2,269      13,566        4,621           40          35,753

LYCOMING           901         14              149               11              9            13         3,088        816       3,907         1,569           11           5,164

MCKEAN             531         17              91                 2              4            1           883         208       1,092         450             4            2,140

MERCER             961         12              124               17              7            3           2,769       693       3,468         3,151           55           6,279

MIFFLIN             0          0                0                 0              0            0           1,044       304-      1,355         429             6            I,757
MONROE            2,782        18              209                0              35           35         3,787       1,494      5,295         1,462           0           II,351

MONTGOMERY        4,489       56               630               20             121           74         18,759      9,631      28,425        9,762          210          30,815

MONTOUR             0          0                0                 0              0            0           635         277        912            0             0            1,827

NORTHAMPTON       3,230        26              264                6              49           64          8,078      3,531      11,622        3,646           17          19,143

NORTHUMBERLAND      0          0                0                 0              0            0           2,058       899       2,962           0             0             442

PERRY              318         11              53                 0              3            11          755         653        1,409        387             15           1,458

PHILADELPHIA        6          2                0                 0              0            0          58,820      13,538     72,422       18,484          120          118,324

PIKE              1,396        11              84                 7              11           11          996         480        1,478         270            0            4,137

POTTER             165         11              35                 2              4            1           323         137        460           148            0             670

SCHUYLKILL        1,470        53              296               17              26           21          3,041      1,134      4,177         1,284           19           5,286

SNYDER             557         0               76                 3              2            0           588         370        958           282             1           1,996

SOMERSET          1,914        56              305               14              47           23          1,361       513        1,876         130             0           2,302

SULLIVAN            0          0                0                 0              0            0            109        88         197           40              0            352

SUSQUEHANNA        289         9               51                 4              11           2           742         173        916           101             0           1,288

TIOGA              431         8               65                 2              3            3           1,043       242        1,288         151             3           1,754

UNION             1,831        15              131                2              25           17          674         448        1,123         256             2           2,412

VENANGO            497         5               125                2              7            9           1,075       427        1,504         704             6           1,801

WARREN             402         11              78                 1              2            0           1,137       211        1,348         440             6           6,879

WASHINGTON        2,469        20              229                1              8            12          4,951      1,488       6,443        5,654           54          18,894

WAYNE              539         17              93                 7              19           7            679        437        1,121         323             1           2,082

WESTMORELAND      1,977        35              375               18              45           25          7,533      2,772      10,317        2,640           29          14,396

WYOMING            365         7               41                 0              3            2           502         317        819           264             5           1,090

YORK              4,666        39              498               14              26           34         13,994      3,553      17,574        8,125           73          22,153

PENNSYLVANIA     158,956     1,742           15,846             1,240          2,213        1,365        350,975    109,599    461,080       160,826         1,756        807,531




                                                                                                   33
              Case 1:20-cv-01905-JEJ Document 30-6
                                              21-1 Filed 11/05/20
                                                         10/19/20 Page 41
                                                                       47 of 48
                                                                             54




                                                                                   COMMONWEALTH OF PENNSYLVANIA
                                                                            VOTER REGISTRATION LIST MAINTENANCE ACTIVITIES
                                                                                 CANCELLATION OF VOTER REGISTRATION
                                                                                                   2019




                           ACTIVE VOTER REGISTRATIONS CANCELLED                                                                 INACTIVE VOTER REGISTRATIONS CANCELLED
                                  1                1    VOTER    1             HbNNLIOT                                       UlhbK—|    VUlbK    HbNNUUI   I                1

              VOTER'S   VOTER'S       OTHER MOVE       REMOVAL                  MOVE                      VOTER'S   VOTER'S    MOVE     REMOVAL    MOVE         RESPONSE                   5 YEAR

COUNTY NAME   REQUEST   DEATH          CONFIRM         PROGRAM       CANVASS   CONFIRM    TOTAL           REQUEST   DEATH     CONFIRM   PROGRAM   CONFIRM       TO MAILING       CANVASS   NOTICE   TOTAL

ADAMS           24        619            262              1             0        943      1,850              5        83        49       2,116      114             0               0        9      2,367

ALLEGHENY       183      9,675          2,438            177            0       7,117     19,605            29       1,521      929       827       957             9               0       651     4,269

ARMSTRONG       10        503            176             17             0        657      1,363              1        91        45        14        46              2               0        11      197
BEAVER          33       1,275           332             67             0       1,177     2,886              0        137       93        68        140             0               0        43      439

BEDFORD          0        347             96             16             0        305       765               0        50        28        32        40              1               0        0       153

BERKS           49       2,279           876             79             0       3,026     6,315              8        300       218       56        395             0               0        32      978

BLAIR           20        940            181             156            2        689      1,990             15        170       69       2,163      83              2               0        7      2,502

BRADFORD        22        400             74             12             0        219       727               5        70        18        15        32              0               0        4       141

BUCKS           102      3,438          1,375            106            0       4,947     9,976             19        376       319      10,167     445             0               0       152     11,327

BUTLER          21       1,266           605             119            0       1,791     3,805              3        115       119       '34       118             0               0        9       389

CAMBRIA         24       1,065           285             31             0        891      2,296              8        136       80       2,216      87              0               0        13     2,528

CAMERON          0        39              12              0             0         41       92                0         4         2         1         1              0               0        0        8

CARBON           7        516            187              8             0        722      1,441              0        60        80         7        102             0               0        0       249

CENTRE          27        677           1,335            34             0       1,219     3,292              6        50        252        5        80              0               0        1       393

CHESTER         116      2,735          1,590            140            0       4,264     8,856             22        285       329      11,818     402             0               0        58     12,859

CLARION          5        285            146             18             0        394       855               0        22        20         1        23              0               0        0        66

CLEARFIELD       8        542            154              2             0        548      1,255              2        61        53         17       76              1               0        8       209

CLINTON          0        215            172             20             0        391       798               0        27        13         4        17              0               0        4        61

COLUMBIA         2        372            363              2             0        626      1,368              0        64        61         23       74              0               0        3       228

CRAWFORD         6        609            172             12             0        547      1,347              1        112       71         25       91              0               0        9       300

CUMBERLAND      31       1,432           936             53             0       2,991     5,458             16        284       209       257       289             0               0       170     1,073

DAUPHIN         33       1,603           850             103            1       3,561     6,155              7        181       169       31        288             0               1        21      678

DELAWARE        79       3,766           1,623           87             0       5,145     10,708             7        464       416      10,727     716             2               0        56     12,333

ELK              2        220             61              8             0        184       477               0        25        11         16        9              0               0        7        61

ERIE            24       1,514           468             60             0        669      2,741             11        382       178       121       136             0               0        25      832

FAYETTE         10        911            170              2             0        661      1,755              0        129       51        45        95              0               0        19      321

FOREST           2        46              16              2             0         60       126               0         8        10         1         7              0               0        0        26

FRANKLIN        17        993            166             24             0        794      1,994              0        95        50        46        91              0               0        30      282

FULTON           3        95              22              8             0         90       218               1        12         3         11        2              0               0        10       29

GREENE           1        285             79             13             0        187       565               4        40        17        683       19              0               0        5       763

HUNTINGDON      12        282            159              9             0        374       836               0        29        15         36       13              0               0        35       93

INDIANA          8        492            469             23             0        640      1,637              4        92        45         63       32              3               0        54      236

JEFFERSON        0        276            109             21             0        397       804               3        97        34         5        39              1               0        4       178




                                                                                                    34
                 Case 1:20-cv-01905-JEJ Document 30-6
                                                 21-1 Filed 11/05/20
                                                            10/19/20 Page 42
                                                                          48 of 48
                                                                                54




                                                                                        COMMONWEALTH OF PENNSYLVANIA
                                                                               VOTER REGISTRATION LIST MAINTENANCE ACTIVITIES
                                                                                  • CANCELLATION OF VOTER REGISTRATION
                                                                                                         2019




                              ACTIVE VOTER REGISTRATIONS CANCELLED                                                                    INA<CTIVE VOTER REGISTRATIONS CANCELLED
                                     1                1    VOTER    1             r VfcNNUor                                        orITIEK    VOtfcK   FkNNUUl   |

                                         OTHER MOVE       REMOVAL                    MOVE                       VOTER'S   VOTER'S    MOVE     REMOVAL    MOVE         RESPONSE               5 YEAR
                 VOTER'S   VOTER'S
                                                                                    CONFIRM    TOTAL            REQUEST   DEATH     CONFIRM   PROGRAM   CONFIRM       TO MAILING   CANVASS   NOTICE   TOTAL
COUNTY NAME      REQUEST   DEATH          CONFIRM         PROGRAM       CANVASS

                    0        163             46              5             0          191       405                0        13        12         3        30              0           0        1        58
JUNIATA

                   16       1,697           335             18             0         1,234     3,302               0        187       85        37        187             0           0        26      496
LACKAWANNA
                   45       2,919           856             80             0         2,984     6,887               7       378        248      9,785      357             0           0        13     10,776
LANCASTER
                                                            22             0          490      1,372               2        106       26         9        47              0           0        3       190
LAWRENCE            7        684            161
                   15        887            297             52             0         1,395     2,649               2        91        62       1,663      108             1           0        14     1,926
LEBANON
                                                            55            13         3,696     6,757               5        324       290      7,458      413             1          18        28     8,515
LEHIGH             36       1,890          1,026
                                            615             19             0         1,927     5,309              44        695       259       389       326             2           0       258     1,715
LUZERNE            34       2,713
                                                            33             0          712       1,731              0        102       50         26       104             0           0        18      282
LYCOMING           11        770            203
                    3        266             51              1             0          177       498                3        54        14         15       30              0           0        4       116
MCKEAN
                             818                             5             0          601      1,682               4        116       59         26       88              2           0        15      293
MERCER             19                       237
                                                             3             0          284       673                1        51        16         5        21              0           0        0        94
MIFFLIN             5        295             85
                             930                            34             1         1,315     2,816               3        138       132      2,876      180             0           0        35     3,330
MONROE              6                       527
                   155      5,512          2,404            401            0         8,754     17,249              6        562       490      16,292     849             4           0       122     18,207
MONTGOMERY

                    1        124            143             19             0          265       555                0        16        39         1         19             0           0        0        75
MONTOUR

                   34       1,739           735             47             0         3,083      5,642              9        240       212        84       404             0           0        38      950
NORTHAMPTON

                    7        715            241             35             0          887       1,887              0        13         3         0         10             0           0        0        26
NORTHUMBERLAND

                    2        268            146             24             0          586       1,028              1        38        40       1,195       62             0           0        3      1,336
PERRY

                   437     10,881          3,885            395           14         12,134    27,807             40       1,449      858       514      1,169            0           5        72     4,050
PHILADELPHIA
                                                            11             0          444       1,002              0        35        51         13        29              1          0        10      128
PJKE                9        326            211
                    6        142             38              5             0          129       320                0        16         6         9         9              0           0        5        40
POTTER
                                                            36             0          999       2,398              3        146       79       2,531      139             0           0        25     2,898
SCHUYLKILL         16       1,113           233
                    1        228             97             19             0          337       682                2        36        21         10       33              0           0        3       102
SNYDER

                    3        548            161             11             0          476       1,200              2        88        29       1,362       52             0           0        45     1,539
SOMERSET
                             80                              1             0           83       191                0         7         7         4         9              0           0         0       27
SULLIVAN            0                        26
                                                             5             0          156       558                0        21        10         9         13             0           0         9       53
SUSQUEHANNA         2        312             83
                             273                             5             0          229       587                2        38        18         3         15              1          0         3       76
TIOGA               0                        80
                   99        246            163              25            0          409       942                8        29        29        858       41               0          0        23      965
UNION
                                                             5             0          382        906               1        48        26        1,009      47              0          0         9      1,131
VENANGO             7        399            112
                    6        285             55              7             0          184       537                3        74        41         3         27              0          0        0       148
WARREN
                    6       1,432           451              6             0          1,234     3,130             12        330       191        52       248              0          0        9       834
WASHINGTON
                    3        368            111              9             0          388        881               1        36        24         29       45               0          0        19      135
WAYNE

                   49       2,693           760             127            3          2,468     6,118              5        375       174      12,074     270              0          0        46     12,901
WESTMORELAND
WYOMING             3        198             91              9             0          291        593               2        21        25         20        21              0          0         7       90

                   49       2,205           700              39            0          3,133     6,131              12       394       180      26,100     390              0          0        22     27,077
YORK

                  1,973     83,831         31,324          2,998          34         98,324    218,781            357      11,839    7,862    126,115    10,851           33          24      2,335   157,147
PENNSYLVANIA




                                                                                                          35
              Case 1:20-cv-01905-JEJ Document 30-6
                                              21-1 Filed 11/05/20
                                                         10/19/20 Page 43
                                                                       49 of 48
                                                                             54

                The Administration of Voter Registration in Pennsylvania - 2019 Report to the General Assembly




                                                Appendix E
                            A summary of data for "motor voter" applications by political party.


    This information is provided directly by the contract vendor that processes the application for the Department and
PennDOT. These statistics relate to the number of individuals who applied to register to vote at a photo license center.
The total number of applications provided by the contracted vendor may differ from the counties' total applications
received from PennDOT for a variety of reasons, including not having been received by the counties until the next
reporting period.




                                                                39
               Case 1:20-cv-01905-JEJ Document 30-6
                                               21-1 Filed 11/05/20
                                                          10/19/20 Page 44
                                                                        50 of 48
                                                                              54




!



                                                  COMMONWEALTH OF PENNSYLVANIA
                                         VOTER REGISTRATION APPLICATIONS BY POLITICAL PARTY
                                               RECEIVED AT PENNDOT LICENSE CENTERS
                                                                  2019



    County Name   Democratic   Republican      Other     Total     County Name       Democratic   Republican   Other    Total
                     571         1,289          690      2,550     LACKAWANNA          1,442        1,227       939     3,608
    ADAMS
    ALLEGHENY       12,243       7,132         6,567    25,942     LANCASTER           3,414        4,417      3,056    10,887

                     268          758           271      1,297     LAWRENCE             469          737        374     1,580
    ARMSTRONG
                    1,032        1,394          821      3,247     LEBANON              907         1,314       882     3,103
    BEAVER
                     128          546           142       816      LEHIGH              4,174        2,571      2,948    9,693
    BEDFORD
                    3,678        3,139         2,606     9,423     LUZERNE             2,096        2,293      1,413    5,802
    BERKS
                     475         1,056          431      1,962     LYCOMING             496         1,083       556     2,135
    BLAIR
                                  585           319      1,124     MCKEAN               154          341        177      672
    BRADFORD         220
                                               4,044     14,712    MERCER               652          999        451     2,102
    BUCKS           5,656        5,012
                                 2,010         1,080     4,117     MIFFLIN              160          442        130      732
    BUTLER          1,027
                                 1,240          434      2,333      MONROE             2,231        1,590      1,541    5,362
    CAMBRIA          659
                                   43           23        86        MONTGOMERY         8,189        4,996      4,780    17,965
    CAMERON           20
                                  592           360      1,271      MONTOUR    -        134          207        117      458
    CARBON           319
                                  961           751      2,824      NORTHAMPTON        3,014         2,473     2,363    7,850
    CENTRE          1,112
                                 3,662         3,352     11,730     NORTHUMBERLAND      404          745        401     1,550
    CHESTER         4,716
    CLARION           82          331           104       517       PERRY               175          491        198      864

    CLEARFIELD       319          796           318      1,433      PHILADELPHIA       21,003       3,802      7,582    32,387

                                  308           146       623       PIKE                560          769        624     1,953
    CLINTON          169
                                  579           313      1,175      POTTER               39          188        83       310
    COLUMBIA         283
                                  660           294      1,264      SCHUYLKILL          529          1,199      618     2,346
    CRAWFORD         310
    CUMBERLAND      1,805        2,398         1,622     5,825      SNYDER              129          351        131      611

    DAUPHIN          3,116        2,141        1,978     7,235      SOMERSET            237          817        236      1,290

    DELAWARE        5,487         2,997        2,606     11,090     SULLIVAN             17           72        25       114

                     121          303           116       540       SUSQUEHANNA         182          403        201      786
    ELK
                     1,897        1,838        1,378     5,113      TIOGA               157          511        208      876
    ERIE
    FAYETTE          682          1,183         494      2,359      UNION               204          332        183      719

                      24           43           26         93       VENANGO             203          461        231      895
    FOREST
                     824          1,878         991      3,693      WARREN              184          417        234      835
    FRANKLIN
    FULTON            41           230          54        325       WASHINGTON          1,238        1,965      979     4,182

    GREENE           189          371           132       692       WAYNE               264          623        348      1,235

                      151         372           133       656       WESTMORELAND        1,964        3,082     1,537    6,583
    HUNTINGDON
                      239          612          292      1,143      WYOMING             115           239       113      467
    INDIANA
                      144         488           163       795       YORK                2,863        4,309     2,755     9,927
    JEFFERSON
    JUNIATA           77           187          73        337       PENNSYLVANIA       106,083      92,600     69,538   268,221




                                                                   40
          Case 1:20-cv-01905-JEJ Document 30-6
                                          21-1 Filed 11/05/20
                                                     10/19/20 Page 45
                                                                   51 of 48
                                                                         54

             The Administration of Voter Registration in Pennsylvania - 2019 Report to the General Assembly




                                             Appendix F
          Summary of the Department's efforts to comply with the National Voter Registration Act of 1993.


The charts illustrate the voter registration activity at the agency level on a monthly basis. Included are the number of
                registration offers that were made and the number of offers that were declined.




                                                            41
                   Case 1:20-cv-01905-JEJ Document 30-6
                                                   21-1 Filed 11/05/20
                                                              10/19/20 Page 46
                                                                            52 of 48
                                                                                  54




                                                         COMMONWEALTH OF PENNSYLVANIA
                                          SUMMARY OF VOTER REGISTRATIONS OFFERED FROM PREFERENCE FORM
                                                                    DATA FROM NVRA AGENCIES
                                                                              2019




                                          County                                                              Special                    Para-
                WIC           D.A.        MH/ID       CAO           COOC      C&Y      HC         SSHE        Ed. Prg.       AAA        Transit       Total

January          16,859        2,657        4,694      266,084         152    10,383         9           92              6   12,077        1,535       314,548
February         15,075        2,283        3,939      226,408         190      462         23       48                  0         45             0    248,473
March            16,126              45     4,104,     258,127         246    11,228        30           18              3   12,278               0    302,205

April            16,422          354        4,492      244,990         382      520          6            0              0     138                7    267,311
May              16,081              45     4,255      256,249         262    10,552         0           24          16        301                0    287,785
June             15,301              45     4,251      240,894         372      376          0            0              0     174                0    261,413
July             15,019              38     4,294,     253,490,        474      391         27            0              0     217                0    273,950
August         122,999         1,912        3,732      274,108         280     6,815          3          94              0    5,164               9    415,116
September        18,905        1,813        3,420      245,953         580      249         50           46              0     145                0    271,161
October          17,492        2,235        4,608      264,486         434     8,466          0          27              0     128                7    297,883
November         15,550              41     4,118      268,344         100     6,734          0          11              0    4317                5    299,220
December         14,784        1,606        3,852      275,780         106     6,930          0           4              3    4142                0    307,207
Total          300,613        13,074       49,759    3,074,913        3,578   63,106        148      364             28      39,126        1,563      3,546,272




WIC - Women, Infants and Children
D.A. - Disability Agencies
County MH/ID - County Mental Health and Intellectual Disabilities
CAO - County Assistance Offices
COOC - Clerk of Orphan's Court
C&Y - County Children and Youth Offices
HC - Health Care facilities
SSHE - State System of Higher Education
Special Ed. Program - Bureau of Special Education
AAA - Area Agencies on Aging




                                                                               42
                   Case 1:20-cv-01905-JEJ Document 30-6
                                                   21-1 Filed 11/05/20
                                                              10/19/20 Page 47
                                                                            53 of 48
                                                                                  54




                                                              COMMONWEALTH OF PENNSYLVANIA
                                          SUMMARY OF VOTER REGISTRATIONS DECLINED FROM PREFERENCE FORM
                                                                    DATA FROM NVRA AGENCIES
                                                                              2019




                                          County                                                                Special                   Para-
                WIC           D.A.         MH/ID      CAO           COOC      C&Y        HC         SSHE        Ed. Prg.       AAA        Transit       Total
January          16,309        2,421         3,798       60,434        143     6,621            7          85              1    7,501          174        97,494
February         14,649        2,113         4,197,      47,520        182      311           20       45                  0         44             0     69,081
March            15,660              31      3,621       56,154        223     6,262          29           16              1    7,701               0     89,698
April            15,919          301         4,104       56,549        357      342             6           0              0     135                0     77,713
May              15,618              37      3,438       55,495        253     7,803            0      24                  3     287                0     82,958
June             14,866              37      3,436       52,299        353      191             0           0              0     172                0     71,354
July             14,629'             27      3,519       59.4361       44(r     3591          22            0              0     209                0     78,641
August           11,991        1,730         2,982       59,321        267     5,320            3          87              0    1,094               0     82,795
September        18,305        1,655         2,660       53,391        542          71        40       46                  0      139               0     76,849
October          16,881        2,032         3,896       58,410        411     6,633            0          25              0      122               0     88,410
November         15,032              32      3,906       53,645         92     5,565            0           9              0     786                2     79,069
December         14,315        1,465         3,117       53,628         101    5,190            0           3              0     565                0     78,384
Total           184,174       11,881        42,674     666,282        3,364   44,667          127      340                 5   18,755          176       972,445




WIC - Women, Infants and Children
D.A. - Disability Agencies
County MH/ID - County Mental Health and Intellectual Disabilities
CAO - County Assistance Offices
COOC - Clerk of Orphan's Court
C&Y - County Children and Youth Offices
HC - Health Care facilities
SSHE - State System of Higher Education
Special Ed. Program - Bureau of Special Education
AAA - Area Agencies on Aging




                                                                               43
Case 1:20-cv-01905-JEJ Document 30-6
                                21-1 Filed 11/05/20
                                           10/19/20 Page 48
                                                         54 of 48
                                                               54

 The Administration of Voter Registration in Pennsylvania - 2019 Report to the General Assembly




                                                 ###


                                           Version History:




 Version                   Date                       Description                Author

 1.0                       June 30, 2020              Initial document            Bureau of Elections
                                                      release                     and Notaries




                                                 44
